Citation Nr: 1826655	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a right hand disability, to include as secondary to service-connected right ring finger disability. 

2. Entitlement to a rating in excess of 10 percent for a back disability. 

3. Entitlement to a compensable rating for a right ring finger disability. 

4. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to July 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In his September 2014 substantive appeal the Veteran requested a Travel Board hearing.  In November 2016 correspondence, the Veteran indicated that he wished to withdraw his request for a hearing before the Board.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.  

A review of the record shows that the Veteran has yet to be afforded VA examinations with respect to his pending claims on appeal.  The Veteran has been incarcerated during the pendency of his appeal, and due to his incarceration he was unable to attend scheduled VA examinations.  In August 2014, the RO requested that the physical examinations be rescheduled pursuant to the Veteran's incarcerated status.  A review of the record shows that the Veteran was not rescheduled for a VA examination after August 2014. 

The Board notes that it appears from the record that there is no indication the Veteran was ever adequately notified of his scheduled VA examination, to include whether he was notified as to his potential to undergo an examination even while incarcerated, or to have medical personnel from the facility in which he was incarcerated perform the VA examination in the event that he was unable to report to a VA Medical Center. 

Moreover, VA examinations for a musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  

Therefore, the Board finds that the Veteran should be afforded another opportunity to report for VA examinations to determine the current level of severity of all impairment resulting from his service-connected back and right ring finger disabilities, and to determine the nature and etiology of a right hand disability.  

Regarding the TDIU issue, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claim currently on appeal.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present right hand disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right hand disability is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right hand disability was caused or chronically worsened by a service-connected disability.  

The rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his back disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes.

4. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his right ring finger disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

5.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

6.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




